
	

114 HR 4233 IH: To eliminate an unused lighthouse reservation, provide management consistency by incorporating the rocks and small islands along the coast of Orange County, California, into the California Coastal National Monument managed by the Bureau of Land Management, and meet the original Congressional intent of preserving Orange County’s rocks and small islands, and for other purposes.
U.S. House of Representatives
2015-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4233
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2015
			Mr. Rohrabacher (for himself, Mr. Issa, Mr. Lowenthal, Mr. Royce, and Mrs. Mimi Walters of California) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To eliminate an unused lighthouse reservation, provide management consistency by incorporating the
			 rocks and small islands along the coast of Orange County, California, into
			 the California Coastal National Monument managed by the Bureau of Land
			 Management, and meet the original Congressional intent of preserving
			 Orange County’s rocks and small islands, and for other purposes.
	
	
		1.Preservation of rocks and small islands along the coast of Orange County, California
 (a)California Coastal National MonumentThe Act of February 18, 1931, entitled An Act to reserve for public use rocks, pinnacles, reefs, and small islands along the seacoast of Orange County, California (46 Stat. 1172) is amended—
 (1)by striking , temporarily reserved and all that follows through United States and inserting part of the California Coastal National Monument and shall be administered as such; and (2)by adding at the end the following: In administering the lands added to the California Coastal National Monument by this Act, the Secretary of the Interior shall ensure that economic and recreational activities conducted on such lands shall continue to be allowed to the same extent to which such activities were authorized and ongoing on the day before such lands were added to the national monument..
 (b)Repeal of ReservationSection 31 of the Act of May 28, 1935, entitled An Act to authorize the Secretary of Commerce to dispose of certain lighthouse reservations, and for other purposes is hereby repealed.
			
